DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 11/09/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection of Claim 16 as set forth in the Non-Final Rejection filed 06/11/21 is NOT withdrawn in view of the Applicant’s arguments.

4.	 The rejection of Claims 1-4, 6-11, 13-16, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (US 2012/0223634 A1) as set forth in the Non-Final Rejection filed 06/11/21 is NOT withdrawn in view of the Applicant’s arguments.

5.	The rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2012/0223634 A1) in view of Kato et al. (WO 2012/128298 A1) as set forth in the Non-Final Rejection filed 06/11/21 is NOT withdrawn in view of the Applicant’s arguments.

6.	The rejection of Claims 17 and 19 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2012/0223634 A1) in view of Lin et al. (US 2010/0187984 A1) as set forth in the Non-Final Rejection filed 06/11/21 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note
7.	The Office has relied upon national phase publication US 2014/0008633 A1 as the English equivalent of WIPO publication WO 2012/128298 A1 (herein referred to as “Kato et al.”).

Claim Objections
8.	Claim 16 is objected to because of the following informalities:  “Wherein” should be replaced by “wherein” (i.e., with proper capitalization).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim, which is dependent on Claim 1, recites .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-4, 6-11, 13-16, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (US 2012/0223634 A1).
	Regarding Claims 1-4, 6-10, 13-16, and 20, Xia et al. discloses an organic electroluminescent (EL) device comprising a pair of electrodes interposed therein an organic layer ([0069]); the organic layer comprises a light-emitting layer containing an emissive dopant (emitter) and host materials ([0073]).  Xia et al. discloses that the triplet energy of the host material is larger than the triplet energy of the dopant material ([0199]).  The organic EL device is a consumer product ([0078]).  Xia et al. discloses the following compound as host material:

    PNG
    media_image1.png
    183
    344
    media_image1.png
    Greyscale

([0075]) (first host) (which corresponds to Applicant’s Compound 3 with HOMO = -5.73 eV and LUMO = -2.12 eV; see [0105] and Table 1 of the present national phase publication).  Xia et al. discloses additional host materials can be used (“In addition to and/or in combination with the materials disclosed herein”) ([0225]).  Xia et al. discloses dopant materials (a phosphorescent metal complex having square planar coordinating geometry) for blue emission ([0142], [0146]-[0147]); an embodiment is disclosed:

    PNG
    media_image2.png
    275
    377
    media_image2.png
    Greyscale

(page 10) such that RB-F = no substitution, L = O, and RA = combination of aryl (phenyl) and cycloalkyl (cyclohexyl) of the formula as recited by the Applicant in Claim 10.  It is also the position of the Office that the energy limitations as recited by the Applicant would be inherently met from the host and dopant materials as disclosed by Xia et al. (see above).  Evidence is provided by the fact that the host material as disclosed by Xia et al. is identical to one of Applicant’s preferred compounds “that are suitable for use” as host material (i.e., Compound 3); furthermore, Compound 14’ as disclosed by Xia et al. 

	Regarding Claim 11, Xia et al. discloses another (highly similar) embodiment for the dopant material:

    PNG
    media_image3.png
    268
    373
    media_image3.png
    Greyscale

(page 10) such that RA = aryl (terphenyl) of the structure as recited in Claim 10.  

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


15.	Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2012/0223634 A1) as applied above and in further view of Kato et al. (WO 2012/128298 A1).
	Xia et al. discloses the organic electroluminescent (EL) device (OLED) of Claim 16 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Xia et al. discloses the following compound as host material:

    PNG
    media_image1.png
    183
    344
    media_image1.png
    Greyscale

([0075]) (first host) (which corresponds to Applicant’s Compound 3 with HOMO = -5.73 eV and LUMO = -2.12 eV; see [0105] and Table 1 of the present national phase publication).  Xia et al. discloses additional host materials can be used (“In addition to and/or in combination with the materials disclosed herein”) ([0225]).  However, Xia et al. does not explicitly disclose a second host material that reads on the energy limitations as recited by the Applicant.
	Kato et al. discloses the following compound (a carbazole derivative):

    PNG
    media_image4.png
    375
    388
    media_image4.png
    Greyscale

(page 6) (second host) (which corresponds to Applicant’s Compound 4 with HOMO = -5.38 eV and LUMO = -1.84 eV; see [0105] and Table 1 of the present national phase publication) for use as host material in the light-emitting layer of an organic EL device ([0074], [0094]).  Kato et al. discloses that its inventive compounds, when used, results in an organic EL device with long lifetime and lowered driving voltage.  It would have been obvious to incorporate the above compound as disclosed by Kato et al. as additional host material to the light-emitting layer of the organic EL device as disclosed by Xia et al.  The motivation is provided by the disclosure of Kato et al., which teaches that the use of its inventive compounds results in long lifetime and lowered driving voltage. 

16.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2012/0223634 A1) as applied above and in further view of Lin et al. (US 2010/0187984 A1).
Xia et al. discloses the organic electroluminescent (EL) device (OLED) of Claims 1 and 16 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Xia et al. discloses the following compound as host material:

    PNG
    media_image1.png
    183
    344
    media_image1.png
    Greyscale

([0075]) (second host) (which corresponds to Applicant’s Compound 3 with HOMO = -5.73 eV and LUMO = -2.12 eV; see [0105] and Table 1 of the present national phase publication).  Xia et al. discloses additional host materials can be used (“In addition to and/or in combination with the materials disclosed herein”) ([0225]).  However, Xia et al. does not explicitly disclose a second host material that reads on the energy limitations as recited by the Applicant.
	Lin et al. discloses the following compound:

    PNG
    media_image5.png
    298
    362
    media_image5.png
    Greyscale

(page 12) (first host) (which corresponds to Applicant’s Compound 2 with HOMO = -5.7 eV and LUMO = -2.47 eV; see [0105] and Table 1 of the present national phase publication) for use as host material in the light-emitting layer of an organic EL device; .

Response to Arguments
17.	The Applicant argues on page 20 that, in regards to the objection to Claim 16, the capitalization has been corrected.  However, it should be noted that there has been no correction to Claim 16 to overcome the objection.

18.	The Applicant argues on page 21 that the compound as disclosed by Xia et al. (corresponding to Applicant’s Compound 3) is not an electron-transporting host, as stated in the Applicant’s Specification in paragraph [0128].  Applicant's arguments have been fully considered but they are not persuasive.  Xia et al. discloses a light-emitting layer comprising a host material doped with dopant material (emitter) ([0073], [0199]; Table 2).  It is the position of the Office that the compound as disclosed by Xia et al. must (also) inherently be electron-transporting as the light-emitting layer is the site of electron-hole recombination for light emission (i.e., Xia et al.’s compound, as host material, must have the ability to transport both holes and electrons in order to enable light emission).  Additional evidence is provided by the disclosure of Xia et al. which discloses the use of the compound (BL 1) as material comprising the 

19.	The Applicant argues on page 22 that Lin et al. only discloses the use of green emitters with the electron-transporting hosts.  Applicant's arguments have been fully considered but they are not persuasive.  Lin et al. discloses that its inventive compounds are compatible with blue, green, and red dopant materials ([0048]).

Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786